Citation Nr: 0700269	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-02 361	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from November 1964 to 
November 1969, including approximately fourteen months in 
Vietnam.  He also was a member of the National Guard from 
June 1971 to April 1972.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

In March 2006, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The remaining three service connection issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Based on the clinical findings of record, the appellant has a 
low back disorder that is etiologically related to an injury 
that was incurred during his active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back disorder are met.  38 U.S.C.A. §§ 1110, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease or injury, and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The appellant testified at his March 2006 Board hearing that 
he injured his back in a helicopter mishap that occurred in 
Vietnam in October 1966.  Review of the appellant's service 
medical records reveals that the appellant was seen for 
treatment, in October 1966, for complaints of a bruised back 
after an "aircraft accident".  On physical examination 
there was tenderness over the last rib on the right lateral 
with ecchymosis.  The clinical impression was possible 
fracture.  The appellant was seen again in November 1966, 
when it was noted that no x-ray examination could be 
performed due to equipment malfunction.  The appellant 
continued to complain of a "sore back".  

In April 2004, the appellant underwent a VA medical 
examination.  He complained of low back pain that sometimes 
referred to his right buttock.  Physical examination revealed 
that there was some tenderness around L2 to L3 and marked 
tenderness around the right sacroiliac joint.  There was 
limitation of motion of the lumbar spine.  Radiographic 
examination conducted in October 2003 had revealed wedging of 
the L2 vertebral body.  The examiner rendered a diagnosis of 
healed compression fracture of L2 with chronic low back pain.  
The examiner noted that the wedge formation shown on 
radiographic examination is in the same area where the 
appellant is tender and opined that it was more likely than 
not that this condition was caused by the in-service 
helicopter crash.

There is uncontroverted evidence that the appellant sought 
medical treatment for his lower back after an aircraft 
accident in October 1966.  While the evidence of record is 
unclear as to whether there had been other intervening causes 
of the current low back disorder over the years since the 
appellant's discharge from active duty, the April 2004 VA 
examiner concluded that the appellant's residuals of a 
compression fracture at L2 were etiologically related to his 
in-service helicopter accident.  There is no medical opinion 
of record to contradict such a conclusion.

Based on the above, the appellant's current low back disorder 
is related to an injury he experienced while on active duty.  

The appeal is granted.


ORDER

Service connection for a low back disorder is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The record indicates that the appellant was treated at the 
12th United States Air Force (USAF) Hospital from May 23, 
1967 to June 1, 1967.  Only the narrative summary from that 
hospital stay has been included in the claims file.  The 
record also indicates that the appellant was a member of the 
National Guard from June 1971 to April 1972.  However, while 
copies of the appellant's Army service medical records from 
November 1964 to November 1969 are of record, there are no 
National Guard service medical records on file.  There is 
evidence that the RO contacted the Adjutant General of the 
Nevada Military Department; the December 2005 reply was that 
the appellant's records had been sent to AR-PERSCOM in St. 
Louis.  There is no indication that the RO contacted AR-
PERSCOM to obtain the appellant's National Guard medical 
records.  The appellant's service medical records are deemed 
to be within the control of the government and should have 
been included in the record in their entirety, if available, 
as they may be determinative of the claims.  Therefore a 
remand is necessary for the purpose of obtaining seeking 
after such records.  See Bell v. Derwinski, 2 Vet. App. 492 
(1992).  The relevant service medical treatment records from 
the 12th USAF Hospital and the Nevada Army Reserve National 
Guard should be obtained and associated with the claims file.

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  The evidence of record indicates 
that the appellant was exposed to acoustic trauma in service 
by virtue of his duties as an Army helicopter gunner in 
Vietnam and/or by virtue of his exposure to weapons fire or 
explosions in Army tanks or some combination.  However, no 
audiometric testing has been done by the VA and no clinical 
opinion as to whether the current hearing loss is 
etiologically linked to the veteran's in-service exposure to 
acoustic trauma has been rendered.

Likewise, no clinical opinion as to whether the current left 
shoulder impingement syndrome with full rotator cuff tear is 
etiologically linked to the veteran's October 1966 helicopter 
accident or to some other incident of active duty has been 
rendered.  It is unclear from the evidence of record whether 
the appellant's claim for a right hip disorder is actually 
referring to symptoms that are related to the low back 
disorder granted service connection in the decision above, or 
whether those complaints constitute a separate condition.

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2006).

2.  The AMC/RO should take appropriate 
steps to secure all 12th USAF Hospital 
records and all Army National Guard 
medical records or alternative records 
for the veteran through official channels 
or any other appropriate source, 
including the appellant.  These records 
should be associated with the claims 
file.  If there are no records, the RO 
should so specifically find and 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians, chiropractors and/or 
medical facilities that have provided him 
with any treatment for his claimed 
conditions since his separation from 
service, and secure all available 
relevant reports not already of record 
from those sources.  To the extent there 
is an attempt to obtain any of these 
records that is unsuccessful, the claims 
files should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  After the above development has been 
completed, the AMC/RO should arrange for 
an audiologist and an otolaryngologist to 
review the claims file, including all 
pertinent medical records, to examine the 
appellant and to provide a written 
opinion as to the etiology and onset of 
the veteran's current hearing loss, if 
any.  The examiners are requested to 
provide an opinion as to the medical 
probability that any documented hearing-
related condition is related to the 
acoustic trauma the veteran may have 
experienced in service as opposed to that 
which he experienced in relation with his 
post-service occupational history or some 
other cause or causes.  

Specifically, the examiners are requested 
to state whether the veteran's defective 
hearing, if any, is related to any 
incident of military service, and state 
the reasons for such an opinion.  The 
opinion should include a discussion of 
the effect and significance, if any, of 
post-service noise exposure.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the 
examiners.

5.  After the above development has been 
completed, the AMC/RO should arrange for 
an orthopedist and a neurologist to 
review the claims file, including all 
pertinent medical records, and to provide 
a written opinion as to the etiology and 
onset date of the veteran's left shoulder 
and right hip pathology, if any.  
Specifically, the reviewers are requested 
to state whether the veteran's left 
shoulder impingement syndrome with 
rotator cuff tear is related to any 
incident of military service, and to 
state the reasons for such an opinion.  
The reviewers are also requested to state 
whether the veteran's right hip 
complaints are related to any incident of 
military service, including the service-
connected low back disorder.  The 
reviewers must state the reasons for such 
an opinion.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the reviewers.  If a reviewer 
determines that an examination is 
required before the requested opinion can 
be rendered, the AMC/RO should arrange 
for said examination to take place.

6.  Upon receipt of any VA 
reviewer/examiner report, the RO should 
conduct a review to verify that all 
requested opinions have been provided.  
If information is deemed lacking, the RO 
should refer the report to the VA 
reviewer/examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

7.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the service connection issues 
currently on appeal, including Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


